Citation Nr: 1756649	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  08-34 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1. Entitlement to service connection for type II diabetes mellitus to include as secondary to herbicide agents exposure and/or the service-connected ischemic heart disease (IHD).  

2. Entitlement to service connection for bilateral toenail onychomycosis, to include as secondary to type II diabetes mellitus and/or the service-connected IHD.  

3. Entitlement to service connection for peripheral vascular disease (PVD), to include as secondary to type II diabetes mellitus and/or the service-connected IHD.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  He served in Vietnam from November 1967 to December 1968. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Portland, Oregon that denied the issues on appeal. 

In November 2011, this appeal was remanded by the Board for further evidentiary development.  Review of the record shows that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The competent and probative medical evidence of record preponderates against a finding that the Veteran has diabetes mellitus type II that may be related to his active service or to a service-connected disability.

2. The preponderance of the evidence is against a finding that the Veteran's bilateral toenail onychomycosis had an onset in service, or is otherwise related to active service or to a service-connected disability.

3. The competent evidence supports a finding that the Veteran had PVD during the appeal period which has been medically related to the service-connected IHD.



CONCLUSIONS OF LAW

1. Type II diabetes mellitus was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2. Bilateral toenail onychomycosis was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3. Peripheral vascular disease is proximately due to a service-connected disability.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in January 2011.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were conducted in January 2011.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  Also, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see also Jandreau v. Nicholson, supra.  

III. Factual Background and Analysis

1. Diabetes Mellitus

The Veteran contends he has diabetes mellitus related to herbicide agents exposure in service and/or ischemic heart disease.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, supra.  Review of the competent medical evidence of record, which includes VA examinations and VA treatment records, show that the Veteran was characterized as a diabetic patient at times, and his blood sugar levels have fluctuated.  In August 2004 and sporadically thereafter, his active medication list included insulin.  On VA examination in April 2006, his testing did not meet the diagnostic criteria for diabetes mellitus, but he was determined to have abnormal glucose metabolism and hyperinsulinemia that were felt to be likely precursors to diabetes in the "near future", as well other findings indicative of diabetes including increased ABIs.  In May 2007, he was issued Lancets and glucose test strips to check blood sugar, and diabetes information was given to him after a diagnosis of Type II diabetes was recorded.  In VA outpatient records dated in January 2008, he was reported to have diet-controlled diabetes, was characterized as a diabetic, and insulin was on the medication list in January 2008.  However, on VA examination in August 2008, the examiner stated that there was no history of diabetes.  Moreover, on the most recent VA examination in January 2011, the examiner concluded that although the Veteran has had laboratory evidence of "pre-diabetes" in the past, at no time has he met the criteria for a diagnosis for diabetes mellitus.  The examiner further concluded that at the present time, the Veteran can no longer even be classified as pre-diabetes.

The Board acknowledges that the Veteran contends he has diabetes mellitus related to herbicide agents exposure and/or ischemic heart disease in service.  Lay persons are competent to provide opinions on some medical issues, however, the specific issue in this case, diagnosis of diabetes mellitus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, supra.  Although the Veteran is competent to report symptoms, there is no indication that he is competent to diagnose any related disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

As the Veteran does not have a current disability of diabetes mellitus, service connection is not warranted.  Brammer v. Derwinski, supra.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for diabetes mellitus must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

2. Bilateral Toenail Onychomycosis

Service treatment records showed no report or finding of onychomycosis.  

A current disability of bilateral toenail onychomycosis has been shown on VA records and the VA examination report.  Additionally, the record reflects that service connection has been granted for IHD (but not for diabetes mellitus, as noted above).  

What is missing for the claim for service connection is competent medical evidence of a link between the Veteran's current bilateral toenail onychomycosis and the service-connected IHD.  On a VA examination in April 2006, the diagnostic assessment included onychomycosis, likely to be related to abnormal glucose metabolism, and it was noted that elevated blood sugar levels encouraged the growth of fungal infection in general.  In January 2011, a VA examiner opined that the Veteran's bilateral toenail onychomycosis was not secondary or aggravated by IHD or posttraumatic stress disorder (PTSD), and that the Veteran's bilateral toenail onychomycosis was not caused by or a result of IHD or PTSD.  The Board finds that the VA examiner's opinion in 2011 is probative and persuasive as to whether the Veteran's bilateral toenail onychomycosis is related to service or to a service-connected disability, as the opinions were based on a review of the claims file, consideration was given to the Veteran's contentions, and a rationale was provided.  No other medical opinion regarding an etiological relationship to service or to service-connected disability has been submitted or identified.  The Board has also considered the contentions of the Veteran, but finds that the weight of the competent medical evidence is contrary to those contentions.  Although he is capable of describing the history in this case as well as any symptoms, his statements cannot serve to address questions of causation or aggravation, because those are medical questions beyond the purview of lay knowledge.  See Kahana v. Shinseki, supra; Jandreau v. Nicholson, supra.

The preponderance of the evidence is against the claim of service connection for bilateral toenail onychomycosis, as secondary to service-connected disability.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.



3. PVD

The Veteran contends that he has PVD related to diabetes mellitus and/or IHD.  

On a VA examination in April 2006, the diagnostic assessment was that the Veteran had a history of DVT (deep venous thrombosis) likely secondary to cardiovascular surgery and decreased activity in the post-operative period, and that he had elevated ABIs which were indicative of diabetic peripheral vascular disease.  

On a VA examination in January 2011, it was noted that the Veteran had one episode of DVT after CABG (coronary artery bypass grafting), which had resolved and not recurred.  It was also noted that in October 2009 he had a normal ultrasound of the veins in left lower extremity, and so he did not have DVT.  It was also noted that the Veteran does not have PAD (peripheral artery disease) per ABI (ankle-brachial index) test results, noting that an ABI > .9 is NORMAL, an ABI <.9 indicates obstruction of arterial vessels in the legs, and that an elevated ABI indicates an absence of PAD, not the presence of PAD, as incorrectly noted in a VA examination reported dated in May 2006.  The examiner noted that the Veteran had one episode of DVT post-CABG, but that it resolved and he had no residuals.  It was also noted that an ultrasound in October 2009 was negative for DVT, and that the Veteran's DVT episode was secondary to his ischemic heart disease surgery but had resolved and was not secondary to or aggravated by PTSD.  The examiner opined that the Veteran's peripheral vascular disease (one episode of DVT) was at least as likely as not caused by or a result of treatment for ischemic heart disease, but also noted that the Veteran's DVT had resolved with no apparent residuals.

The current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, taking into account the current disability standard set forth in McClain, the Board finds that he had PVD (one episode of DVT) during the appeal period, thus he has current disability.  See Brammer v. Derwinski, supra.  
In view of the foregoing, including the VA examiner's opinion in January 2011, and resolving reasonable doubt in favor of the Veteran, the Board finds that his PVD was as likely as not causally related to the service-connected ischemic heart disease.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for type II diabetes mellitus is denied.  

Service connection for bilateral toenail onychomycosis is denied.  

Service connection for peripheral vascular disease is granted.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


